DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Status of Claims
Claims 1-7, 9-33 are pending in this application.  Claims 31-33 are newly added.  Claims 11-30 are withdrawn from examination as being directed to an nonelected invention.  Claims 1-7, 9, 10 and 31-33 are examined in this Office Action.

Status of Rejections
	1.	The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Shelby et al (2010/0028849) (Shelby) in view of Nasert et al (US2017/0049930)
(Nasert) is withdrawn in view of the amendments and recast below.  Claim 8 was previously cancelled.

	2.	The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Shelby et al (20100028849)(Shelby) in view of Nasert et al (US 2017/0049930)(Nasert) as applied to claims 1-7 above and further in view of Lelkes et al (US 2008/0213389) (Lelkes) is withdrawn and recast below.

	New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1-7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al (2010/0028849) (Shelby) in view of Nasert et al (US2017/0049930) and Pathak et al (US 20070254005) (Pathak). 

	Shelby discloses a devitalized acellular matrix for cell culture [0004]. Shelby discloses the tissue is mammalian devitalized and acellular (the claimed “decellularized’) [0016] tissue, can act as a scaffold for cellular ingrowth (the claimed “carrier for cell culture”) and can originate from a human [0040] (the claimed “mammalian tissue;” claim 1) (the claimed “human donor;” claim 2). 
	Shelby discloses the tissue is treated with a processing solution comprising trypsin or dispase [0020] (the claimed “digested;” claim 7) and treated with ozone [0024] to cross-link the tissue (the claimed “wherein the decellularized mammalian tissue is functionalized using a functionalization agent to form a functionalized decellularized mammalian tissue; and wherein the functionalized decellularized mammalian tissue is cross-linked;” claim 1). Shelby discloses [0021], [0022] ozone treatment mildly crosslinks the tissue after the tissue is soaked in processing solution to remove all cellular debris, leaving only the collagen structural matrix and associated proteins. 
	Shelby discloses [0004] the tissue can be dermis (the claimed “skin tissue”) (claim 4).
	Regarding claim 6, Shelby discloses the tissue can be micronized [0023].
	Regarding claim 7, Shelby discloses the tissue is treated with a processing solution comprising trypsin or dispase [0020] (the claimed “digested;” claim 7).

	Shelby differs from the claims in that the document fails to disclose microcarriers having a particle size ranging from about 10 microns to about 600 microns (first issue) or to explicitly disclose a functionalizing agent (second issue). However, Nasert and Pathak cure the deficiency.
	
A.	First issue (particle size)
	Nasert discloses [0085] cartilage particles (the claimed “microcarriers;” claim 1) which are comprised of devitalized material [0076], have a particle size of 50 microns to about 212 microns [0085], a range falling within the claimed range of about 10 micrometers (10 microns) to about 600 micrometers (600 microns) (claim 1), and that the particles can be utilized as an implant for the delivery of cells and allowing for the ingrowth of tissue [0034], thereby disclosing the claimed “for cell culture and expansion” (claim 1).
	Regarding newly amended claim 1, Nasert discloses the decellularized mammalian tissue can be cross-linked collagen and which can be crosslinked to synthetic polymers [0096].   Nasert therefore discloses a tissue which is crosslinked and “functionalized” (the claimed “wherein the decellularized mammalian tissue is functionalized using a functionalization agent to form a functionalized decellularized mammalian tissue; and wherein the functionalized decellularized mammalian tissue is cross-linked;” claim 1). Because Nasert discloses the tissue is functionalized, a functionalization agent has been used. 
	Regarding claim 2, Nasert discloses the tissue can be from a human [0035] (the claimed “human donor”).
	Regarding claim 3, Nasert discloses the decellularized mammalian tissue can originate from a mature adult human donor [0035](the claimed “adult tissue’).
	Regarding claim 4, Nasert discloses [0035] the tissue can originate from articular cartilage.
	Regarding claim 5, Nasert discloses [0035] the cartilage particle can be obtained from cartilage fibers which are allogenic to the patient (the claimed “microcarrier is compatible with cells harvested from mammalian tissue of a same type as the decellularized mammalian tissue.”
	It would have been obvious to one of ordinary skill to modify the devitalized and acellular (“decellularized’) microcarrier of Shelby by choosing a particle size being about 10 micrometers (10 microns) to about 600 micrometers (600 microns) as disclosed by Nasert in view of the teachings of Nasert that the particles of that size can be utilized as an implant for the delivery of cells and allowing for the ingrowth of tissue [0034]. 
	One of ordinary skill would have had a reasonable expectation of success in using in particles 10 micrometers (10 microns) to about 600 micrometers (600 microns) as disclosed by Nasert view of the teachings of Nasert that the cartilage implants are a tissue-genic matrix [0034]. 
	One of ordinary skill would have been motivated to use the Nasert size particles in view of the teachings of Nasert that the particles of that size can be utilized as an implant for the delivery of cells and allowing for the ingrowth of tissue [0034]. 

B.	Second issue (functionalizing agent) 
	Pathak discloses implantable tissue fixation methods and compositions (abstract).  Pathak discloses tissues are fixed using variable length crosslinks (abstract). 
	Pathak discloses the functionalization agent can be methacrylic anhydride [0110] (the claimed “wherein the functionalization agent comprises methacrylic anhydride;” claim 31). Pathak discloses [0307] tissue is exposed to methacrylic anhydride in 1.0% triethanolamine.   
	It would have been obvious to one of ordinary skill to modify the method of Shelby by using methacrylic anhydride as a functionalization agent as suggested by Pathak in view of the teachings of Pathak that the concentration of methacrylic anhydride can be used to control the number of unsaturated groups (the degree of crosslinking) in the tissue. 
	One of ordinary skill would have had a reasonable expectation of success in using methacrylic anhydride as the functionalization agent in view of the teachings of Pathak that the agent can be used to modify collagen particles [0117].
	One of ordinary skill would have been motivated to use methacrylic anhydride as the functionalization agent in view of the teachings of Pathak that [0117] the crosslinked collagen sponge may have a higher degradation time as compared to uncrosslinked sponge and may be useful in tissue engineering applications especially in bone tissue engineering applications. 

	2.  	 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al (20100028849)(Shelby) in view of Nasert et al (US 2017/0049930)(Nasert) as applied to claims 1-7 and 31 above and further in view of Lelkes et al (US 2008/0213389) (Lelkes). The teachings of Shelby and Nasert above are incorporated herein in their entirety. 
	Shelby and Nasert differ from the claims in that the documents fail to disclose the microcarrier includes pores having an average size ranging from about 2.5 micrometers to about 20 micrometers. However, Lelkes cures the deficiency.
	Lelkes discloses [0025] biologically active scaffolds obtained by lyophilization having pore sizes of about 20 microns or pores having an average diameter of about 10 microns [0046], both values falling within the claimed range of “about 2.5 micrometers (micron)s to about 20 micrometers (microns)’” (claim 10). Lelkes also discloses [0025]
the scaffolds were highly porous (>80%) thereby disclosing the scaffold has the claimed “honeycomb microstructure” (claim 9).
	It would have been obvious to one of ordinary skill to modify the microcarrier of Shelby and Nasert by forming a highly porous microstructure (“honeycomb microstructure”) having pore sizes of about 20 microns as suggested by Lelkes in view of the teachings of Lelkes [0025] that the porosity and pore size helps to accommodate cells and direct cell growth and tissue regeneration. 
	One of ordinary skill would have had a reasonable expectation of success in utilizing microcarriers having a high porosity and 20 micron size pores in view of the teachings of Lelkes disclosing that neural cells were able to populate the scaffolds (microcarriers) and undergo neuronal differentiation [0025].
	One of ordinary skill would have been motivated to use microcarriers having high porosity in view of the teachings of Lelkes that [0025] that the porosity and pore size helps to accommodate cells and direct cell growth and tissue regeneration.

	3.	Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al (20100028849)(Shelby) and Nasert et al (US 2017/0049930)(Nasert) as applied to claims 1-7 and 31  above and further in view of Kesti et al (US 2017/0348458) (Kesti).  The teachings of Shelby and Nasert above are incorporated herein in their entirety.  
	Shelby and Nasert differ from the claims in that the documents fail to disclose the functionalized decellularized mammalian tissue is crosslinked using a multivalent solution.  However, Kesti cures the deficiency.
	Kesti discloses (abstract) a graft scaffold for cartilage repair comprising particles, an aqueous solution of a gelling polysaccharide, mixing particles and the solution of the gelling polysaccharide and deposing the mix in a three dimensional form.
	Kesti discloses the particles can be derived from cartilage [0031] and decellularized tissues [0098].  Kesti discloses the polysaccharide can be alginate [0061]. Kesti discloses an aqueous solution of a salt comprising monovalent, divalent and/or trivalent cations is added to the gelling polysaccharide to effect gelation (the claimed “multivalent solution;” claim 32).  Kesti discloses the multivalent solution can comprise calcium chloride (the claimed “calcium chloride solution;” claim 33).
	It would have been obvious to one of ordinary skill to modify the microcarrier of Shelby and Nasert by crosslinking the mammalian tissue using a multivalent solution in view of the teachings of Kesti [0127] that the mechanical properties of the microcarrier are highly dependent upon the cation concentration and the crosslinking time.
	One of ordinary skill would have had a reasonable expectation of success in crosslinking the functionalized decellularized mammalian tissue in a multivalent solution in view of the teachings of Kesti showing successful crosslinking.
	One of ordinary skill would have been motivated to crosslink the functionalized decellularized mammalian tissue in a multivalent solution in view of the teachings of Kesti that the mechanical properties of the microcarrier are highly dependent upon the cation concentration and the crosslinking time.

Response to Arguments
	Applicant’s arguments, filed 07/12/2022, have been considered but not found persuasive.

1.	Applicants argue (page 1, third paragraph)
Shelby is directed to processing tissue to produce a devitalized acellular matrix for transplantation. See Shelby, para. [0010]. The Office Action asserts Shelby teaches both crosslinking and functionalization as two separate features/limitations (emphasis added). Applicant respectfully disagrees. Shelby teaches that ozone exposure may again be applied to the tissue to further reduce bioburden and mildly crosslink the tissue. See Shelby, para. [0021]. Further, Shelby contemplates that after micronization and subsequent freeze drying, the tissue may be given an additional ozone exposure to mildly crosslink the collagen. See Shelby, para. [0024]. Additionally, Shelby teaches, “The tissue is then placed into 1 M NaCl solution for up to 24 hours for the purpose of removing the epidermis from the dermis (step 20). 

Other agents may include trypsin or dispase as manufactured by Sigma-Aldrich Corp. of St. Louis, Mo. The tissue is then thoroughly rinsed.” See Shelby, para. [0020]. Thus, Shelby teaches trypsin or dispase is used to remove the epidermis from the dermis, not functionalization (emphasis added). Thus, nowhere does Shelby describe or suggest both crosslinking and functionalization as two separate features/limitations (emphasis added). In contrast, the decellularized mammalian tissue sample of the present application is functionalized and subsequently crosslinked. See Present Application, para. [0052] — [0055]. For instance, the digested decellularized mammalian tissue is functionalized via a functionalization agent to form a functionalized decellularized mammalian tissue. See Present Application, para. [0055]. Subsequently, the functionalized digested decellularized mammalian tissue is crosslinked. See Present Application, para. [0054].

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  However, Pathak is newly cited for teaching a specific functionalization agent.  
	Nasert is cited for disclosing the decellularized mammalian tissue can be collagen which can be crosslinked to synthetic polymers [0096], thereby also disclosing a tissue which is crosslinked and “functionalized” (the claimed “wherein the decellularized mammalian tissue is functionalized using a functionalization agent to form a functionalized decellularized mammalian tissue; and wherein the functionalized decellularized mammalian tissue is cross-linked”).  
	As stated in the Final Office Action in answer to Applicant’s previous arguments, Shelby discloses ozone treatment to further reduce the bioburden and that the ozone treatment mildly crosslinks the tissue [0021], which is considered to meet the claim element of “functionalization.”   It is the crosslinking of the tissue that meets the functionalization as well the crosslinking claim element.  
	Further, the application fails to provide a definition of “functionalization” and the specification discloses only methyacrylic anhydride as an example (“for instance,” page 14, line 6) of a functionalizing agent, indicating other types or forms of functionalization are possible. Nasert discloses decellularized mammalian tissue [0035] and that the tissue can be cross-linked collagen which is linked to synthetic polymers [0096], thereby disclosing another form of “functionalization” and the claimed “wherein the decellularized mammalian tissue is functionalized and crosslinked.” Applicants are reminded that the rejection was not one of anticipation.

	2.	Applicants argue (page 2, bottom paragraph)
Meanwhile, Nasert was cited for other limitations of the independent claim and fails to cure the deficiencies of Shelby. Nasert merely contemplates the shaped cartilage-derived implant has biological polymers that are cross-linked with non- biological (i.e., synthetic) polymers. See Nasert, para. [0096]. Nowhere does Shelby or Nasert alone or combined teach or suggest a microcarrier for cell culture and expansion as in the pending claims comprising decellularized mammalian tissue, wherein the decellularized mammalian tissue is functionalized using a functionalization agent to form a functionalized decellularized mammalian tissue; and wherein the functionalized decellularized mammalian tissue is cross-linked, as set forth in amended claim 1. Advantageously, cells expanded on the functionalized microcarrier of the Present Application can be transplanted into the patient from which the cells attached to the microcarrier were harvested, without the need to remove the microcarrier. In this approach, the cells expanded on the microcarrier, and growth factors can be added to a gel precursor solution, injected to the site of regeneration using a minimally invasive arthroscopic technique. See Present Application, para. [0081]. 

At least because the references fail to contemplate the microcarrier for cell culture and expansion as claimed, Applicant respectfully submits that pending independent claim 1 is patentable and nonobvious over Shelby in view of Nasert.


	In reply and contrary to the arguments, the combination of Shelby and Nasert teach the claimed microcarrier for cell culture comprising decellularized mammalian tissue where the decellularized mammalian tissue is functionalized. 
	Shelby discloses ozone treatment to further reduce the bioburden and that the ozone treatment mildly crosslinks the tissue [0021], which is considered to meet the claim element of “functionalization.”   It is the crosslinking of the tissue that meets the functionalization as well the crosslinking claim element.  
	Nasert discloses decellularized mammalian tissue [0035] and that the tissue can be cross-linked collagen which is linked to synthetic polymers [0096], thereby disclosing another form of “functionalization” and the claimed “wherein the decellularized mammalian tissue is functionalized and crosslinked.”
	No claim claims cells expanded on the functionalized microcarrier can be transplanted into the patient from which the cells attached to the microcarrier were harvested, without the need to remove the microcarrier. Applicant’s arguments are not commensurate with the scope of the claims elected for examination.
	Further, Applicants are arguing intended use of the microcarrier. Claim 1 is directed to a product, not the expansion of cells or transplantation.

	3.	Applicants argue (page 3, top paragraph)
Next, dependent claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Shelby in view of Nasert as applied in claims 1-8 above and further in view of U.S. Patent Application Publication No. 2008/0213389 to Lelkes et al. (herein “Lelkes”). Applicant respectfully disagrees. However, the additional secondary reference fails to cure the deficiencies of Shelby and Nasert as described above. Therefore, Applicant respectfully submits that pending claim 1 as amended is patentable and nonobvious over the cited references.

	In reply and contrary to the arguments, Lelkes was cited for disclosing [0025] biologically active scaffolds obtained by lyophilization having pore sizes of about 20 microns or pores having an average diameter of about 10 microns [0046], both values falling within the claimed range of “about 2.5 micrometers (micron)s to about 20 micrometers (microns)’” and the [0025] that the scaffolds were highly porous (>80%) thereby disclosing the scaffold has the claimed “honeycomb microstructure.” 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632